Title: To James Madison from David Jameson, 30 August 1780
From: Jameson, David
To: Madison, James



Dr. Sir
Richmond, Aug 30. 1780

I have not had the favour of a letter from you by this weeks post As Col Senf & Maj Magill went on with Gen. Gates’s letter to Congress giving accot. of our disaster in Carolina, and could give you the particulars I did not write on the occasion. Since they left this place we have recd. a letter from Gen. Stevens, he dates from Spinks’s about 70 miles from Hillsborough the 22d. where he then was and where he had collected some Men—how many he does not mention, or what Men—he had a few Arms. he gives nearly the same accot. of the action we had from Gen Gates. he adds that he had been informed Col Sumpter shared their fate
We have had no other information from the Southward. We have just now been informed by a Vessel from Eusta that some British Ships went to St. Martins and demanded all the American Vessels & threatened to burn the Town unless they were deld. up. The Vessels were deld. up to the amount of six or seven it is said & among them some of considerable value
If we do not hear soon that we are able to collect a good many of our scattered Army I fear we must call some Militia to send on in aid of the 3000 recruits & how we are to equip & March even the recruits, I am at loss to tell for we have none of the two Millions left and very little chance of receiving any Money for the tax now payable. there will be Certificates to discount the greater part if not the whole
About 400 regulars March Saturday last from Chesterfield Courthouse. they are those of the sevl. Regiments who were left in the Hospital, those who were out on furlow, the remains of Bufords, and some of the former drafts. I beleive there will be 150 more sent on in a few days. How soon any of the new recruits will March is still uncertain. I am with esteem dr Sir
Yr mo hb Servt,
David Jameson
